          Case 5:20-cv-04056-HLT-KGG Document 1 Filed 09/23/20 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS
                                   AT TOPEKA, KANSAS

LOUIS SWARTZ, JR.,                                    )
                                                      )
                        Plaintiff,                    )          Case No. _____________
                                                      )
v.                                                    )
                                                      )
FEDEERAL EXPRESS CORPORATION,                         )
                                                      )
                        Defendant.                    )

                                     NOTICE OF REMOVAL

To the Honorable Judge of the United States District Court for the District of Kansas:

          COME NOW Defendant Federal Express Corporation, the removing party and for its

notice of removal pursuant to 28 U.S.C. § 1446, respectfully state to this Court as follows:

     I.        FACTUAL BACKGROUND

          1.     This is a civil action currently pending in the District Court of Saline County,

Kansas under the case caption Louis Swartz, Jr. v. Federal Express Corporation; Case No. 2020-

CV-000148-TC.

          2.     Plaintiff seeks redress from Defendant for the alleged injuries, damages, and losses

suffered by Plaintiff when Plaintiff was involved in a motor vehicle accident in Saline County,

Kansas. Plaintiff asserts a claim of negligence against Defendant.

          3.     Defendant has not filed an Answer to the State Court Petition as of the filing of the

instant removal.

          4.     Other than the Petition, no other state court filing has been served upon Defendant.

A copy of the Petition is attached hereto as Exhibit A. See 28 U.S.C. § 1446(a) (requiring that the

removing defendant file copies of all process, pleadings, and orders served upon such defendant).
           Case 5:20-cv-04056-HLT-KGG Document 1 Filed 09/23/20 Page 2 of 4




    II.          PROCEDURAL REQUIREMENTS FOR REMOVAL

           5.      The removing party is Federal Express Corporation.

           6.      Defendant was served with a copy of the Petition on August 24, 2020. This Notice

of Removal is timely filed pursuant to 28 U.S.C. § 1446(b), because Defendant filed this Notice

of Removal within 30 days of service.

           7.      Defendant Federal Express Corporation will file its Answer or otherwise respond

to the Petition within the time limits set forth in F.R.C.P. 81(c).

           8.      Written notice of the filing of this Notice of Removal is concurrently being given

to all adverse parties. A true and correct copy of this Notice of Removal and Notice of Filing of

Notice of Removal are concurrently being filed with the Clerk of the District Court of Saline

County, Kansas, as required by 28 U.S.C. § 1446(d). A copy of this Notice of Filing of Notice of

Removal is attached hereto as Exhibit B.

           9.      Defendant has a right of removal where an action is brought in state court over

which the district court has original jurisdiction. See 28 U.S.C. § 1441(a). As set forth below, this

Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332.

    III.         DIVERSITY JURISDICTION: 28 U.S.C. § 1332

           10.     According to 28 U.S.C. § 1446(a), a notice of removal must contain a short and

plain statement of the grounds for removal. Defendants’ removal of this action is based upon

diversity of citizenship pursuant to 28 U.S.C. § 1332.

           11.     28 U.S.C. § 1332(a)(1) provides that “the district courts shall have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of $75,000

. . . and is between . . . citizens of different States.”




                                                     2
       Case 5:20-cv-04056-HLT-KGG Document 1 Filed 09/23/20 Page 3 of 4




       12.     Plaintiff Louis Swartz, Jr. is an individual citizen and resident of

Saline County, Kansas. (See Plaintiff’s Petition at ¶ 1).

       13.     Defendant Federal Express Corporation is a limited liability company organized

under the laws of Delaware. (See Plaintiffs’ Petition at ¶ 3).

       14.     Because the Plaintiff is a resident/citizen of Saline County, Kansas (See Plaintiff’s

Petition at ¶ 1) and Defendant is a citizens of Delaware, this action is between citizens of different

states and/or countries.

       15.     The amount in controversy exceeds $75,000. Plaintiff alleges that he sustained

personal injuries and further alleges that his damages include past medical expenses, future

medical expenses, past and future economic damages and past and future non-economic damages

including pain, suffering and mental anguish. (See Plaintiff’s Petition at ¶ 6). Plaintiff further

requests in his prayer for relief for judgment an amount in excess of $75,000. (See Plaintiff’s

Petition at page 2).

       16.     Accordingly, this Court has original jurisdiction over this action pursuant to 28

U.S.C. § 1332, because the action is properly between joined citizens of different states and the

amount in controversy exceeds $75,000.

       WHEREFORE, Defendant Federal Express Corporation hereby give notice that this action

is removed from the District Court of Saline County, Kansas to the United States District Court

for the District of Kansas, and Defendants further request that this Court exercise jurisdiction over

this action as though it had been originally instituted in this Court.




                                                  3
       Case 5:20-cv-04056-HLT-KGG Document 1 Filed 09/23/20 Page 4 of 4




                                               Respectfully submitted,

                                               FRANKE SCHULTZ & MULLEN, P.C.

                                                /s/ Matthew M. Clifford
                                               JOHN L. MULLEN               KS #22994
                                               MATTHEW M. CLIFFORD KS #25895
                                               8900 Ward Parkway
                                               Kansas City, MO 64114
                                               (816) 421-7100
                                               (816) 421-7915 (Fax)
                                               jmullen@fsmlawfirm.com
                                               mclifford@fsmlawfirm.com
                                               Attorneys for Defendant Federal Express
                                               Corporation

CERTIFICATE OF SERVICE
It is hereby certified that a copy of
the above and foregoing was filed
with the Court electronically and
sent electronically via e-mail or
U.S. Mail on this 23rd day of September,
2020, to:

Timothy R. Love II, #27693
Dustin L. DeVaughn, #16559
DeVaughn James Injury Lawyers
3241 N. Toben
Wichita, KS 67226
316-977-9999 [t]
316-425-0414 [f]
tlove@devaughnjames.com
ddevaughn@devaughnjames.com
Attorneys for Plaintiff

/s/ Matthew M. Clifford
Attorneys for Defendant Federal Express
Corporation




                                           4
